ON MOTION FOR REHEARING APPLICATION FOR WRIT OF ERROR
PER CURIAM.
We refused this application for writ of error with the notation, "refused, no reversible error.” Rule 483, Texas Rules of Civil Procedure. Such action is not, however, to be taken as approval of the holding of the Court of Civil Appeals that each of the twenty-six enumerated items appearing at 397 S.W.2d 469, 473-75 constitute evidence showing a right of control by Newspapers over the district managers generally. On a prior appeal of this case we held that the contract between Newspapers and Cargile, a district manager, definitely fixed his status as that of an independent contractor unless said contract was originally a subterfuge or had been modified by a subsequent agreement expressed or implied. Newspapers, Inc. v. Love, Tex., 380 S.W.2d 582, at 590. Our action in this case, furthermore, is not to be taken as any disregard for the rule established in this state that the distribution of newspapers to individual purchasers thereof may be accomplished through the medium of independent contractors, provided that such distribution is effected under and consistently with a contract similar in terms to the one considered by the court in Carter Publications, Inc. v. Davis, Tex.Civ.App. (1934), 68 S.W.2d 640, wr. ref. See also Mid-Continent Freight Lines, Inc. v. Carter Publications, Inc., Tex.Civ.App. (1960), 336 S.W.2d 885, wr. ref., and the authorities therein cited. The motion for rehearing is overruled.